DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are currently pending.
The abstract submitted on 08/07/2020 is accepted.
The oath submitted on 08/07/2020 is accepted.
The drawings submitted on 08/07/2020 are accepted.
The IDS submitted on 08/07/2020 has been considered.
Foreign priority to India 201821019025 is noted.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, claim 4 recites the limitation “the at least on network performance parameter” in line 2.  It would appear that applicant meant to recite --- the at least [[on]] one network performance parameter---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 recites the limitation "the second value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140113638 A1) in view Bader (US 20140323119 A1).

Regarding claim 1, Zhang et al. discloses a method (Zhang et al., FIGs. 1/2) for automatically optimizing at least one cell parameter of at least one serving base station (Zhang et al., FIG. 4, management apparatus; [0019] a management method for coverage optimization, where the management apparatus may be presented as but not limited to: a network management system (NMS), an element management system (EMS), a base station, another network element device) for serving at least one coverage hole (Zhang et al., [0022] the coverage optimization target region [coverage hole] may include but is not limited to: a cell, a coverage region of a base station, a coverage region of a base station controller, a coverage region of a subnetwork, or the like), the method comprising: 
receiving at least one first parameter (Zhang et al., [0020] the apparatus may obtain measurement reports of a coverage optimization target region, in relation to [0024] the measurement reports may include but are not limited to: minimization of drive test (MDT) reports), at least one second parameter (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value), at least one network performance Zhang et al., [0024] the measurement reports may include, radio link failure (RLF) measurement reports) and the at least one cell parameter of the at least one serving base station (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like), 
wherein the at least one second parameter comprises at least one of a RF coverage power (RSRP) (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value) and a Signal-to-Interference Noise Ratio (SINR) (Zhang et al., [0044] the MDT measurement reports include a measurement value of the DL RSRQ and location information of measurement thereof, where a value of the DL SINR equals a ratio of reference signal received power of a local serving cell to the sum of received power of neighboring cell signals to the local serving cell (relative to total downlink interference of the local serving cell) and noise power); 
identifying the at least one coverage hole from a coverage area served by the at least one serving base station (Zhang et al., [0026] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region, and calculates the actual value of the coverage optimization target; [0035] the management apparatus may determine a coverage optimization target region and an expected value of a coverage area ratio), 
wherein the at least one coverage hole is identified based on the at least one network performance parameter of the coverage area (Zhang et al., [0026] the measurement reports may include: location information of the measurement, or a DL RSCP and/or DL RSRQ measurement value and location information of measurement thereof), and the coverage hole is insufficiently served by the at least one serving base station (Zhang et al., [0004] if a call drop rate of a certain region is high, it may be determine that a network coverage exception might occur, where the region is a network coverage hole, in relation to [0024] the apparatus may determine an actual value of the coverage optimization target within the coverage optimization target region [coverage hole] according to the measurement reports); 
determining a current value of the at least one second parameter of the at least one serving base station (Zhang et al., [0027] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region, and calculates the actual value of the coverage optimization target), 
wherein the current value is determined for the at least one coverage hole (Zhang et al., [0029] the expected value of the coverage optimization target reflects a coverage optimization requirement that is expected to be met and may be preset according to an actual need); 
performing a first optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole (Zhang et al., [0028] the apparatus may perform coverage optimization processing on the coverage optimization target region when the actual value of the coverage optimization target is smaller than the preset expected value of the coverage optimization target), 
wherein the first optimization is performed based on at least one of the current value and the at least one network performance parameter (Zhang et al., [0026] the measurement reports may include: location information of the measurement, or a DL RSCP and/or DL RSRQ measurement value and location information of measurement thereof); 
determining a first value of the at least one second parameter of the at least one serving base station in an event the first optimization is performed (Zhang et al., [0026] the measurement reports may include: location information of the measurement, or a DL RSCP and/or DL RSRQ measurement value and location information of measurement thereof); 
generating an optimization status of the first optimization based on a comparison of the first value and a target value of the at least one second parameter (Zhang et al., [0033] the actual value of the coverage optimization target is compared with the expected value of the coverage optimization target, and whether the coverage optimization processing needs to be performed on the coverage optimization target region is determined according to the comparison result; [0055] the apparatus may determine whether the actual value of the coverage area ratio is greater than or equal to the expected value of the coverage area ratio), 
wherein the status indicates one of a successful optimization and an un-successful optimization (Zhang et al., [0032] if the actual value of the coverage optimization target is greater than or equal to the preset expected value of the coverage optimization target, the coverage optimization processing may not be performed on the coverage optimization target region, in relation to [0057] the actual value of the coverage area ratio indicates that the coverage optimization target region meets the coverage optimization requirement that is expected to be met); and 
performing optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole (Zhang et al., [0033] automatic determination that whether the coverage optimization processing needs to be performed on the coverage optimization target region [coverage hole] is implemented), wherein the optimization is performed in an event the optimization status indicates the un-successful optimization (Zhang et al., [0061] whether the coverage optimization processing needs to be performed on the coverage optimization target region is determined according to the comparison result).
Zhang et al. does not expressly disclose performing a second optimization.
Bader, for example, from an analogous field of endeavor (Bader, [0038] control parameters for radio management functions operating within a radio communication network are optimized automatically in a network management node in response to an analysis of radio environment measurements and/or performance indicators of the radio communication network) discloses performing a second optimization (Bader, [0053] a soft control parameter optimization loop may be automatically carried out at suitable intervals, typically of the order of every hour in relation to [0054] hard configuration parameters are optimized in a hard configuration parameter optimization loop to adapt the network operation to traffic and radio environment changes, and to [0055] a hard configuration parameter optimization loop may be automatically carried out at suitable intervals, typically of the order of a few hours to a day or so).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine performing a second optimization as taught by Bader with the system of Zhang et al. in order to optimize the network at suitable intervals (Bader, [0055]).

Regarding claim 2, Zhang et al. – Bader discloses assigning a weight to each of a plurality of sectors of the coverage area (Zhang et al., [0040] the apparatus may divide the coverage optimization target region into multiple grid regions, where division granularity of the grid regions may be determined according to an actual calculation precision requirement), 
wherein the weight is assigned based on the at least one network performance parameter of each of the plurality of the sectors (Zhang et al., [0042] the apparatus may establish a mapping between a related measurement value of a DL quality parameter in the MDT or RLF measurement reports and a grid region).

Regarding claim 3, Zhang et al. – Bader discloses generating a traffic report, wherein the traffic report represents the plurality of sectors having the assigned weight (Zhang et al., [0043] the MDT or RLF measurement reports may include: the measurement value of the DL quality parameter and location information of measurement thereof, such as a measurement value of DL RSRP and location information of measurement thereof) and at least one network performance parameter of each of the plurality of the sectors (Zhang et al., [0043] the MDT or RLF measurement reports may include: the measurement value of the DL quality parameter and location information of measurement thereof, such as a measurement value of DL RSCP and location information of measurement thereof), and the traffic report is generated in one of a map based on a user device trace data (Zhang et al., [0043] an association, that is, the mapping between the measurement value of the DL quality parameter and the grid region, may be established according to the location information).

Regarding claim 4, Zhang et al. – Bader discloses monitoring the at least one first parameter (Zhang et al., [0038] the apparatus may obtain MDT or RLF measurement reports of the coverage optimization target region [coverage hole] and determine an actual value of the coverage area ratio according to the measurement reports), the at least one second parameter (Zhang et al., [0044] the apparatus may obtain the DL quality parameter as DL SINR, and a DL SINR determination factor is DL RSRQ), the at least one network performance parameter (Zhang et al., [0024] the measurement reports may include, radio link failure (RLF) measurement reports) and the at least one cell parameter (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like).

et al. – Bader discloses the at least one first parameter, the at least one second parameter, the at least one network performance parameter and the at least one cell parameter are received from at least one of a LTE system manager (Zhang et al., [0025] the MDT measurement report and/or the RLF measurement report may be obtained through measurement by the management apparatus for coverage optimization) and a user device (Zhang et al., [0025] the MDT measurement report may be reported by a terminal, User Equipment (UE) periodically or in real time).

Regarding claim 6, Zhang et al. – Bader discloses the at least one first parameter comprises at least one of a drive test measurement data (Zhang et al., [0024] the measurement reports may include but are not limited to: minimization of drive test (MDT) reports), a Reference Signal (RS) strength (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value), a MCS, a call drop rate (Zhang et al., [0004] if a call drop rate of a certain region is high, it may be determine that a network coverage exception might occur, where the region is a network coverage hole), a coverage of the at least one serving base station (Bader, [0068] integrity performance indicators may include: throughput parameters for packet switched services (PS services); packet level quality of service (QoS) parameters such as packet loss, delay, jitter may also be monitored), a capacity of the at least one serving base station (Bader, [0058] values from a base station that may be used include: Received total wide band power values; Signal to Interference Ratio (SIR) values; Transmitted carrier power values; Transmitted code power values; Transport channel BER (Bit Error Rate) values; Physical channel BER (bit error rate) values; Round trip time values), a QOS of the at least one serving base station (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like), an antenna height, an antenna width, an azimuth, an antenna beam width (Bader, [0054] configuration parameters that may be optimized may include: antenna height at the base station; antenna type at the base station; antenna directions at the base station), a resource utilization of the at least one serving base station (Bader, [0070] utilization performance indicators may include: traffic volume (Erlang, kbps) and all available system parameters characterizing the load and resource usage) and a physical cell identity (Zhang et al., [0031] specific content of the coverage optimization processing performed on the coverage optimization target region [coverage hole] is not limited and may include the antenna direction, transmit power of the coverage optimization target region [coverage hole] and the like may be adjusted.  In addition, a specific manner for performing the coverage optimization processing on the coverage optimization target region [coverage hole] is not limited.  For example, an adjustment may be performed manually, or a network may automatically perform an optimization adjustment on, for example, an electric tilt antenna and the like).

et al. – Bader discloses the at least one second parameter further comprises at least one of a Reference Signal Received Quality (RSRQ) (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value), a Physical Cell ID (PCI) of the at least one serving base station (Zhang et al., [0036] the cell information may be list information that includes at least one cell identity, such as list information that includes a cell global identifier (CGI), and the like), a geo-location of the at least one serving base station (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof), a latitude and a longitude (Zhang et al., [0036] the format of the northbound or southbound network management interface command message may be [expected value of the coverage area ratio, cell information]).

Regarding claim 8, Zhang et al. – Bader discloses the at least one cell parameter comprises at least one of an electrical tilt (Zhang et al., [0031] a specific manner for performing the coverage optimization processing on the coverage optimization target region [coverage hole] is not limited and may include a network automatically performing an optimization adjustment on an electric tilt antenna and the like), a mechanical tilt and a power attenuation (Bader, [0041] control parameters for an advanced power management network function that may be used during optimization of the network coverage might be control parameters determining the boundary conditions of the power management function, such as the minimum value limit and maximum value limit of the transmit power as well as any offset values and any other parameters determining the actual transmitted power).

Regarding claim 9, Zhang et al. – Bader discloses the at least one network performance parameter comprises at least one of a number of active users, a RRC connected users, a cell-effective DL throughput (Bader, [0068] integrity performance indicators may include: throughput parameters for packet switched services (PS services); packet level quality of service (QoS) parameters such as packet loss, delay, jitter may also be monitored), a cell-effective UL throughput, a Channel Quality Indicator (CQI) (Zhang et al., [0031] the coverage area ratio is a ratio of a region area sum of regions within the coverage optimization target region to a total area of the coverage optimization target region, where a statistical average value of a downlink quality parameter of each of the regions reaches a preset threshold; and the coverage measurement data number ratio is a ratio of a total number of measurement data, in each of which the statistical average value of the downlink quality parameter reaches the preset threshold) and a PRB utilization percentage (Bader, [0070] utilization performance indicators may include: traffic volume (Erlang, kbps) and all available system parameters characterizing the load and resource usage).

et al. – Bader discloses the current value of the at least one second parameter corresponds to a value of the at least one second parameter before the optimization (Zhang et al., [0027] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region, and calculates the actual value of the coverage optimization target based on the measurement value of the uplink quality parameter in the measurement reports).

Regarding claim 11, Zhang et al. – Bader discloses the first value and the second value correspond to a value of the at least one second parameter after optimization (Bader, [0100] the operation of the network with the trial parameter is monitored to determine whether the radio environment measurements and the performance indicators are both improved by the use of the trial parameter).

Regarding claim 12, Zhang et al. – Bader discloses the target value of the at least one second parameter is defined based on the current value of the at least one second parameter (Zhang et al., [0026] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region, and calculates the actual value of the coverage optimization target according to a measurement value of a downlink quality parameter in the measurement reports).

et al. discloses a system (Zhang et al., FIG. 4, management apparatus) for automatically optimising at least one cell parameter of at least one serving base station (Zhang et al., [0019] a management method for coverage optimization, where the management apparatus may be presented as but not limited to: a network management system (NMS), an element management system (EMS), a base station, another network element device) for serving at least one coverage hole (Zhang et al., [0022] the coverage optimization target region [coverage hole] may include but is not limited to: a cell, a coverage region of a base station, a coverage region of a base station controller, a coverage region of a subnetwork, or the like), the system comprising: 
an input unit (Zhang et al., FIG. 4, obtaining module 41) configured to receive at least one first parameter (Zhang et al., [0020] the apparatus may obtain measurement reports of a coverage optimization target region, in relation to [0024] the measurement reports may include but are not limited to: minimization of drive test (MDT) reports), at least one second parameter (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value), at least one network performance parameter (Zhang et al., [0024] the measurement reports may include, radio link failure (RLF) measurement reports) and at least one cell parameter of the at least one serving base station (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like), 
Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value) and a Signal- to-Interference Noise Ratio (SINR) (Zhang et al., [0044] the MDT measurement reports include a measurement value of the DL RSRQ and location information of measurement thereof, where a value of the DL SINR equals a ratio of reference signal received power of a local serving cell to the sum of received power of neighboring cell signals to the local serving cell (relative to total downlink interference of the local serving cell) and noise power; and 
an optimizing unit (Zhang et al., FIG. 4, coverage optimization processing module 43) configured to: identify the at least one coverage hole from a coverage area served by the at least one serving base station (Zhang et al., [0026] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region [coverage hole], and calculates the actual value of the coverage optimization target; [0035] the management apparatus may determine a coverage optimization target region [coverage hole] and an expected value of a coverage area ratio), 
wherein the at least one coverage hole is identified based on the at least one network performance parameter of the coverage area (Zhang et al., [0026] the measurement reports may include: location information of the measurement, or a DL RSCP and/or DL RSRQ measurement value and location information of measurement thereof), and the coverage hole is insufficiently served by the at least Zhang et al., [0004] if a call drop rate of a certain region is high, it may be determine that a network coverage exception might occur, where the region is a network coverage hole, in relation to [0024] the apparatus may determine an actual value of the coverage optimization target within the coverage optimization target region [coverage hole] according to the measurement reports); 
determine a current value of the at least one second parameter of the at least one serving base station (Zhang et al., [0027] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region, and calculates the actual value of the coverage optimization target), 
wherein the current value is determined for the at least one coverage hole (Zhang et al., [0029] the expected value of the coverage optimization target reflects a coverage optimization requirement that is expected to be met and may be preset according to an actual need); perform a first optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole (Zhang et al., [0028] the apparatus may perform coverage optimization processing on the coverage optimization target region [coverage hole] when the actual value of the coverage optimization target is smaller than the preset expected value of the coverage optimization target), 
wherein the first optimization is performed based on at least one of the current value and the at least one network performance parameter (Zhang et al., [0026] the measurement reports may include: location information of the measurement, or a DL RSCP and/or DL RSRQ measurement value and location information of measurement thereof); 
determine a first value of the at least one second parameter of the at least one serving base station in an event the first optimization is performed (Zhang et al., [0026] the measurement reports may include: location information of the measurement, or a DL RSCP and/or DL RSRQ measurement value and location information of measurement thereof); 
generate an optimization status of the first optimization based on a comparison of the first value and a target value of the at least one second parameter (Zhang et al., [0033] the actual value of the coverage optimization target is compared with the expected value of the coverage optimization target, and whether the coverage optimization processing needs to be performed on the coverage optimization target region is determined according to the comparison result; [0055] the apparatus may determine whether the actual value of the coverage area ratio is greater than or equal to the expected value of the coverage area ratio), 
wherein the status indicates one of a successful optimization and an un-successful optimization (Zhang et al., [0032] if the actual value of the coverage optimization target is greater than or equal to the preset expected value of the coverage optimization target, the coverage optimization processing may not be performed on the coverage optimization target region, in relation to [0057] it indicates that the coverage optimization target region meets the coverage optimization requirement that is expected to be met); and 
Zhang et al., [0033] automatic determination that whether the coverage optimization processing needs to be performed on the coverage optimization target region is implemented), 
wherein the optimization is performed in an event the optimization status indicates the un-successful optimization (Zhang et al., [0061] whether the coverage optimization processing needs to be performed on the coverage optimization target region is determined according to the comparison result).
Zhang et al. does not expressly disclose performing a second optimization.
Bader, for example, from an analogous field of endeavor (Bader, [0038] control parameters for radio management functions operating within a radio communication network are optimized automatically in a network management node in response to an analysis of radio environment measurements and/or performance indicators of the radio communication network) discloses performing a second optimization (Bader, [0053] a soft control parameter optimization loop may be automatically carried out at suitable intervals, typically of the order of every hour in relation to [0054] hard configuration parameters are optimized in a hard configuration parameter optimization loop to adapt the network operation to traffic and radio environment changes, and to [0055] a hard configuration parameter optimization loop may be automatically carried out at suitable intervals, typically of the order of a few hours to a day or so).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine performing a second et al. in order to optimize the network at suitable intervals (Bader, [0055]).

Regarding claim 14, Zhang et al. – Bader discloses a weighted traffic unit (Zhang et al., FIG. 4, actual value determining module 42) configured to: 
assign a weight to each of a plurality of sectors of the coverage area (Zhang et al., [0040] the apparatus may divide the coverage optimization target region into multiple grid regions, where division granularity of the grid regions may be determined according to an actual calculation precision requirement, also see Zhang et al., [0092]), wherein the weight is assigned based on the at least one network performance parameter of each of the plurality of the sectors (Zhang et al., [0042] the apparatus may establish a mapping between a related measurement value of a DL quality parameter in the MDT or RLF measurement reports and a grid region), and generate a traffic report, wherein the traffic report represents the plurality of sectors having the assigned weight (Zhang et al., [0043] the MDT or RLF measurement reports may include: the measurement value of the DL quality parameter and location information of measurement thereof, such as a measurement value of DL RSRP and location information of measurement thereof) and at least one network performance parameter of each of the plurality of the sectors (Zhang et al., [0043] the MDT or RLF measurement reports may include: the measurement value of the DL quality parameter and location information of measurement thereof, such as a measurement value of DL RSCP and location information of measurement thereof), and the traffic report is generated in one of a map based on a user device Zhang et al., [0043] an association, that is, the mapping between the measurement value of the DL quality parameter and the grid region, may be established according to the location information). 

Regarding claim 15, Zhang et al. – Bader discloses monitoring the at least one first parameter (Zhang et al., [0038] the apparatus may obtain MDT or RLF measurement reports of the coverage optimization target region [coverage hole] and determine an actual value of the coverage area ratio according to the measurement reports), the at least one second parameter (Zhang et al., [0044] the apparatus may obtain the DL quality parameter as DL SINR, and a DL SINR determination factor is DL RSRQ), the at least one network performance parameter (Zhang et al., [0024] the measurement reports may include, radio link failure (RLF) measurement reports) and the at least one cell parameter (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tan et al. (US 20160165462 A1) is cited to show techniques for iteratively adjusting wireless configuration parameters in a multi-cell wireless network that can be used in a wide variety of SON optimization schemes, such as for Coverage Capacity 
Schmidt et al. (US 20160302089 A1) is cited to show an Evolved Node-B (eNB) and method for collecting and reporting data related to a coverage area in a wireless network where a UE distribution compute parameter may specify or direct the eNB on whether or not to measure or perform computations related to the UE distribution in the geographic bins, where the eNB may assign the UE to a geographic bin, and may further compute UE distributions related to each geographic bin.  The UE distribution for a geographic bin may be a count of the number of UEs located in the bin.
Chou et al. (US 20140036656 A1) is cited to show an Evolved Node-B (eNB) and method for gathering data representative of performance of a service provided by an E-UTRAN or other network supported by the eNB within a coverage cell served by the eNB, where the data may include one or more of number of active UEs, upload or download PRB usage, IP throughput, packet delay, drop rate, and/or loss rate.  The data is used in identifying a hole in a coverage area of an E-UTRAN or other network supported by the system, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416